Citation Nr: 0924025	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  04-07 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

When the case was last before the Board in October 2008, the 
issue currently before the Board was remanded for additional 
development.

The Board notes that in the October 2008 remand, the Board 
instructed the RO to take appropriate action with regard to a 
claim for entitlement to service connection for tinnitus.  
Upon review of the claims file, it does not appear that the 
RO took any such action.  Therefore, this matter is again 
referred for initial consideration and appropriate action.  


FINDING OF FACT

Throughout the entire period of the claim, the Veteran's left 
ear hearing loss has been manifested by level I hearing loss; 
service connection is not in effect for right ear hearing 
loss.


CONCLUSION OF LAW

The Veteran's left ear hearing loss is properly evaluated as 
noncompensably disabling throughout the entire period of the 
claim.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in March 2003, June 2005, 
October 2007, and May 2008, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the 
October 2007 and May 2008 notice letters informed the Veteran 
as to disability ratings and effective dates.  

Here, the veteran is challenging the initial evaluation 
following the grant of service connection. In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA had no additional duty to notify in this case once service 
connection was granted.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
exam reports, private treatment records, and letters by a 
private audiologist.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran, his spouse, and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2008).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
Veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  In cases such as this one, where the 
Veteran is service-connected for hearing loss in only one 
ear, the nonservice-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, in order to 
determine the percentage evaluation from Table VII (subject 
to the provisions of 38 C.F.R. § 3.83).  38 C.F.R. § 4.85(f) 
(2008).  

§ 3.383 provides that where hearing impairment in the 
service-connected ear is compensable to a degree of 10 
percent and the hearing impairment in the other ear is 
considered a disability under § 3.385, the hearing impairment 
in the non service-connected ear will be considered in 
evaluating the service-connected disability.  38 C.F.R. 
§ 3.383(a)(3).  

38 U.S.C.A. § 1160(a)(3) provides that where a veteran has 
deafness compensable to a degree of 10 percent or more in one 
ear as a result of service-connected disability and deafness 
in the other ear as the result of service connected 
disability not the result of the veteran's willful 
misconduct, the non-service connected ear will be rated as 
service connected.  38 U.S.C.A. § 1160(a)(3) (West 2002 & 
Supp. 2008).

Analysis

The Veteran claims that he is entitled to a compensable 
rating for his service-connected left ear hearing loss.  In 
this regard, the Board notes that the Veteran underwent a VA 
audiology examination in September 2003.  At the September 
2003 VA exam, the Veteran complained of difficulty hearing in 
the presence of background noise.  Pure tone air conduction 
thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Average
Right 
Ear
25
20
20
25
25
22.5
Left 
Ear
20
25
25
35
40
31.25

Maryland CNC tests revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  

At the March 2007 VA exam, pure tone air conduction 
thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Average
Right 
Ear
20
20
20
20
20
20
Left 
Ear
25
30
25
40
40
33.75

Maryland CNC tests revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  

The Veteran also underwent a VA examination in January 2009.  
At that examination, the Veteran complained that he has 
trouble hearing at work when he is around equipment or when 
the wind is blowing.  

At the January 2009 VA examination, pure tone air conduction 
thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Average
Right 
Ear
25
30
20
20
25
23.75
Left 
Ear
30
30
30
40
40
35

Maryland CNC tests revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  

The Board notes that the Veteran submitted various private 
audiology reports, to include audiograms.  However, the 
reports of those examinations are not adequate for VA 
purposes.  In this regard, VA regulations require hearing 
impairment tests to be conducted by a state-licensed 
audiologist, and they must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  See 38 C.F.R. § 4.85(a).  Unfortunately, the private 
audiograms do not meet all of these requirements.  

The Board also notes that the Veteran has submitted 
statements from his private audiologist, which indicate that 
the Veteran has great difficulty hearing at work due to 
background noise.  The private audiologist further indicated 
that the Veteran finds his hearing impairment to be a 
potential danger to himself and his coworkers, as well as 
embarrassing for himself.  It was also noted that the Veteran 
cannot communicate properly on the telephone.  He cannot 
listen to the television at a volume that is comfortable for 
his wife.  He also is unable to communicate with his wife 
when they are in separate rooms.  

In considering the Veteran's claim of entitlement to a 
compensable rating for left ear hearing loss, the Board notes 
that the findings on the VA audiometric evaluations are 
indicative of level I hearing impairment in the left ear.  
Level I hearing impairment in one ear with normal hearing in 
the other ear is considered noncompensably disabling.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Consequently, a 
compensable evaluation for the Veteran's left ear hearing 
loss disability is not warranted under the schedular 
criteria.  In sum, the record demonstrates that the schedular 
rating assigned by the RO is correct.  

As noted above, the hearing impairment in the Veteran's left 
ear is not to a compensable degree.  Therefore, the hearing 
impairment in the non service-connected ear is not for 
consideration in evaluating the service-connected disability.  
In any event, the hearing impairment in the Veteran's right 
ear is also level I.  Level I hearing impairment in both ears 
is considered noncompensably disabling.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Therefore, the service-connected left 
ear hearing impairment is properly evaluated as 
noncompensably disabling.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the Veteran has not reported to VA that there 
was any prejudice caused by a deficiency in the examination.  
The Veteran, as a lay person, is nevertheless competent to 
submit evidence of how the hearing loss affects his everyday 
life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) 
(finding that lay testimony is competent when it regards 
features or symptoms of injury or illness).

The March 2007 and January 2009 examinations were conducted 
after the revision to the examination worksheet, and it was 
noted in the January 2009 examination report that the Veteran 
indicated that he had difficulty understanding speech, 
especially at work when in a noisy background due to 
equipment, or when the wind is blowing.  He also submitted a 
statement along with a computer print-out detailing 
approximately 202 hours of absences and/or sick leave taken 
from work during 2007-2008.  Based upon an eight hour work 
day, which appears to be the Veteran's norm, this means 
approximately 25 days of sick leave over a period of two 
years.  The Veteran's statement which accompanied the 
computerized print-out notes that some of the sick days were 
for doctor appointments (audiology) and the rest are a 
combination of sick time for "pain in [his] left inner ear 
and ringing in [his] ear (tinnitus) and lower back pain . . . 
."  Moreover, the January 2009 VA examiner opined that the 
Veteran's hearing has a significant effect on his occupation 
in that it possibly causes difficulty hearing on the job when 
compared to a normal hearing person.  The examiner also noted 
that there are no effects on usual daily activities.  Thus, 
the examination report did include information concerning how 
the Veteran's hearing loss affects his daily functioning.

The Board has also considered whether the Veteran's left ear 
hearing loss presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

After review of this evidence, however, the Board does not 
find that the Veteran's difficulty hearing has resulted in 
marked interference with employment.  There are significant 
effects on his occupation and days lost from work; however, 
there is no evidence of marked interference with employment.  
Notably, the Veteran attributed his sick leave and/or 
absences to more than just his hearing loss disability; he 
stated that he also takes sick leave for inner ear pain, 
tinnitus, and low back pain.  Although the Veteran has stated 
that he feels that his hearing loss causes him to be a 
potential danger to himself and/or his co-workers, no 
audiologist or medical professional has ever endorsed this 
opinion, and there is no evidence of poor work performance or 
work-related accident due to his inability to hear. In this 
regard, as indicated above, the Board finds that the 
Veteran's disability, in and of itself, has not been shown to 
objectively interfere markedly with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

At no time during the period of the claim has the Veteran's 
left ear hearing loss been manifested by greater disability 
than contemplated by the currently assigned rating under the 
designated diagnostic code.  Accordingly, staged ratings are 
not in order and the assigned rating is appropriate for the 
entire period of the Veteran's appeal.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).



ORDER

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


